Risk to close down the company QIMONDA in Germany and Portugal and the loss of thousands of jobs in Europe (debate)
The next item is the Commission statement on the risk to close down the company QIMONDA in Germany and Portugal and the loss of thousands of jobs in Europe.
Madam President, ladies and gentlemen, companies and workers are both beginning to feel the effects of the financial and economic crisis. Although circumstances vary between individual Member States, the employment situation in Europe is generally deteriorating. In 2009, overall employment may go down by 1.6%, which represents the loss of 3.5 million jobs. The level of unemployment in the EU could be around 10% in 2010. Day after day, companies are announcing restructuring measures or are relocating, often with the loss of many jobs. The situation in the company Qimonda, which has announced the closure of plants in Germany and Portugal, is, unfortunately, not unique.
The Commission is aware of the negative effects which restructuring can have on workers, their families and the economic and social structure of a given region. However, I would like to emphasise that the Commission does not have the power to overturn or postpone the decisions of individual companies and that companies are not obliged to inform the Commission of their decisions. I have to say that neither Qimonda management nor employee representatives have approached the Commission.
The Commission would like to raise several points in connection with this situation. It is essential, above all, to anticipate and manage restructuring better through intensive dialogue with representatives of employees and the other parties involved. I think that the recently passed directive or amended directive on company councils constitutes one of the EU's major contributions in this matter. It is all the more important in this context that the companies affected are careful to abide by their obligations arising from EU directives relating to informing employees and consulting with them. The Commission also invites companies to introduce measures aimed at maintaining maximum levels of workers in employment through flexible work arrangements and the use of temporary layoffs for economic reasons.
Most Member States have introduced targeted measures in an effort to support employment and limit the effects of the crisis on ordinary citizens. These measures apply to four major areas: maintaining workers in employment, rapidly integrating workers back into employment, assisting the most vulnerable groups through income support, extending the period for paying unemployment benefits or increasing the family contributions and strengthening social protection and investments in social and health infrastructure.
The Commission has strengthened financial instruments at a European level with the aim of helping the Member States to overcome the crisis and its social consequences. The European Social Fund, which provides assistance to 9 million workers every year, has been simplified so that advance payments can be released for projects amounting to EUR 1.8 billion. I hope that the European Parliament and the Council will come to a rapid agreement over this matter. The Commission also supports those Member States which would like to reprogram the European Social Fund. Member States can also request intervention from the European Globalisation Adjustment Fund to assist workers who have been laid off. In the European Economic Recovery Plan, the Commission has proposed extending the eligibility criteria in order to respond better to the current economic crisis. I hope that here, too, Parliament will reach an early compromise with the Council. The Commission is prepared to work together with the German or Portuguese authorities to assess all requests for support from European funds. The Commission also supports social dialogue at a European level, as the social partners have a decisive role to play in managing the crisis. The European social partners are also due to submit a joint contribution on how to overcome the crisis at the tripartite meeting on 19 March.
It is important for the Commission that action is taken on a unified basis, because in that way it will be possible to combat the short-term effects of the crisis and to work towards future economic renewal. The Commission had this aim in mind when it introduced the European initiative to support employment within the framework of the European Economic Recovery Plan. On 4 March, the Commission also received a contribution designated for the meeting of the European Council on 19 and 20 March, which concentrates, among other things, on the requirement and the methods for supporting workers affected by the crisis and vulnerable persons on the labour market.
The Commission also welcomes the initiative of the Czech Presidency to organise a summit devoted to employment and social affairs in May 2009. The aim of this meeting will be to assess the situation and set out concrete measures. It should lead to the adoption of a common approach for reducing the social impact of the crisis, reaching a new consensus with the social partners and other participants over the question of modernising social policies and setting out concrete measures for speeding up economic recovery and overcoming the crisis through resolving structural shortcomings on the labour market.
The possible closure of Qimonda puts nearly 2 000 jobs at risk in the north of Portugal, which has, in a few years, gone from being one of the most industrialised regions of Europe to being one of the continent's poorest regions.
It must be understood that the industrial fabric of the north of Portugal was based on traditional sectors, in which textiles were of great importance. This case has arisen precisely at a time when this industrial fabric was at a decisive stage in its conversion, undergoing restructuring processes that are always arduous and costly. If this closure becomes a reality, it will have an enormous impact not just on the region, but on the country as well.
I know that whether or not Qimonda continues to operate depends, above all, on market forces and the will of the shareholders. Nonetheless, it will also not be difficult to recognise that, as Qimonda is considered one of Portugal's main exporters and as it is also an essential part of the conversion of the economic fabric of the region, we cannot accept that only market forces should decide its future on their own. This circumstance explains why the authorities in Portugal and Germany have been tackling the issue at the highest level, specifically and very recently through the President of the Portuguese Republic and Chancellor Merkel. It is also because of this, Mr Špidla, that if the Portuguese Government has not yet invited you to visit the region, which is facing a real social emergency, I myself am inviting you, Commissioner, as I want you to see for yourself the seriousness of the situation, support the efforts that are being made and mobilise all the instruments that the Commission has at its disposal to prevent the lack of confidence throughout the region from spreading even further.
Qimonda is a paradigm case in the current context of global financial and economic crisis. It is a company that uses cutting-edge technology, employs highly qualified workers and promotes research. Qimonda meets the objectives of the Lisbon Strategy. The Portuguese Government has been doing everything to find a solution that makes this company viable, but the solution is also dependent on the involvement of the German Federal Government and the state governments of Bavaria and Saxony. The Portuguese Government has already decided to make EUR 100 million available for this purpose. As I said, it has been doing and will continue to do everything it can, as was, in fact, recognised by Qimonda's German workers during the recent official visit by the President of the Portuguese Republic.
The European Commission and the Member States have been taking steps - and rightly so - to save many banks and to support certain industries such as, for example, the automotive industry. Why not also support Qimonda? Leaving Qimonda to its fate will have extremely serious consequences. Not only will thousands of workers in Germany and Portugal lose their jobs, but invaluable European intellectual property and a lot of Community funds that were invested in Qimonda will also be lost. Keeping Qimonda going in Germany and in Portugal is of such strategic importance for Europe that European Union support is well justified.
Commissioner, we must be consistent and, if we are to be consistent, we will do everything to save Qimonda. Qimonda is not just any company!
Mr President, the German Qimonda corporation, one of the largest memory chip manufacturers, has declared bankruptcy. During the last year, it received EUR 325 million in subsidies, which proved to be inadequate.
In 2007, Qimonda employed 13 500 people. In December last year, they took a 10 to 15% cut in their salaries, based on reassurances that the underpayment would be made up to them by April this year. Instead, 500 workers lost their jobs overnight. They have not received salaries or compensation for leave not taken or the severance pay owed them. Another 500 will lose their jobs in the coming month, with a further 1 500 workers threatened further down the line.
There are many more such enterprises in our countries, including those in Krośno or Stalowa Wola in Poland. What we expect from the Commission is a coherent programme for the protection of jobs during the crisis.
Mr President, Commissioner, ladies and gentlemen, the bankruptcy of the company Qimonda is due to the massive fall in prices for outmoded DRAM chips. In actual fact, Qimonda is months ahead of the competition when it comes to research into energy-saving chips, and it is specifically in this regard - in this potential for innovation - that investment should be made. We hope that the Commission will focus on that.
Nonetheless, that could mean that not all the jobs are retained. The Commissioner was right. This is where the European Globalisation Adjustment Fund comes in. In Qimonda, however, what we have is highly qualified workers who, through really well-chosen and specifically tailored re-training, could find new jobs in new sunrise industries. Those workers who have made the switch to the solar power industry have shown that. The Qimonda case shows that it is also up to the Commission to ensure that re-training takes place for jobs with a future rather than just taking a scatter-gun approach. Only targeted investment, environmental restructuring of the economy and then a corresponding re-training of the workforce give people hope and real prospects for the future.
Mr President, Commissioner, you will surely not be surprised to hear that I am not happy with the answer you have given us, especially as we made great efforts several weeks ago to make contact with a very wide range of representatives of the Commission, in particular, Commissioner Verheugen, and demanded clear answers. There was very much an opportunity today to provide a much more precise answer and to say how the Commission itself intends to assume its responsibility.
For me, there are two aspects that I would like to introduce to this debate. First of all, Qimonda is capable of ensuring a crucial technological advance for the European Union in terms of semiconductor technology and nanotechnology. Secondly, Qimonda has no competitors in Europe but does have some in Asia, where they are assisted by 70% subsidies - that makes the crucial difference. Thirdly, the closing down of production at Qimonda will mean the loss of the cooperative core of a network of around 40 000 jobs in a region like Saxony alone.
What do workers, their families and the people of the affected regions expect from the Union? First and foremost, they expect a clear and immediate undertaking that the Commission wants to retain the current sites of the European semiconductor technology and nanotechnology industry, that this head start for the future is not to be allowed to be thrown away and that the statements made about future research spending, in particular, in relation to the Eighth Research Framework Programme, are true.
We also expect that the Commission, the Federal German Government and the Regional Government of Saxony will support the necessary solution to prevent the closing down of production. There is not much time left, just a few days. Top management figures are already drifting away. The alternatives to a solution would be that highly advanced research technology moves to Asia or is sold for peanuts. That cannot, I would contend, be in the interests of the European Union.
(PT) Mr President, Commissioner, ladies and gentlemen, Qimonda's difficult situation has been made worse by the emergence of the financial and economic crisis. The Portuguese Government has been doing everything that it considers appropriate and useful to help resolve the situation. We wish that the Bavarian Government also knew how to respond to this situation with a great sense of responsibility. Saving the plants in Munich will have a decisive impact on those in Vila do Conde and Dresden.
The Portuguese Minister for the Economy and Innovation, Manuel Pinho, has himself confirmed how very important it is to ensure the viability of this company. Qimonda is extremely important to Portugal and, because it could be competitive on a global level, it is just as important to Europe.
Mr President, Portugal will continue to work towards a solution that guarantees the company's viability. We hope that the German Government - both at Federal and State level - will really strive to find a solution to this problem.
As for me, I would like to underline once again the strategic importance of keeping this type of industry in European territory. I hope that no national or state government will make the mistake of allowing this company to close plants and destroy jobs in the Union's territory.
Ladies and gentlemen, we understand the need to aid the large groups of the automotive industry with their restructuring, but the Union's funds and the energies of the European Commission cannot be used up on this aid.
Commissioner, to avoid any possible failures in communication, we are appealing to Mr Špidla, to whom we are linked by ties of work and political solidarity, and to the President of the Commission, who will never forget that he is our fellow countryman as well as that of a significant proportion of Qimonda's workers, for the Commission to pledge to support Qimonda.
Before finishing, we must stress that President Cavaco Silva of Portugal recently stated in Germany that there was new hope with regard to Qimonda. Reference must also be made, as my fellow Members have already done, to the importance of the specific economic sector in which Qimonda operates. Let us keep in mind, therefore, that the Portuguese Government is showing its readiness to support Qimonda by whatever means necessary, taking into account the economic size of the country.
Ladies and gentlemen, let us help save Qimonda. Time is short!
(PT) Mr President, Commissioner, ladies and gentlemen, in this important debate that we are having it is essential that it be understood what is at stake, namely: the future of the strategic nanotechnology industry, together with research and development in a sector that is fundamental to the future of the information society, the central core and research centre of which is in Qimonda's complex in Germany, with its semiconductor factory in Portugal. The European Union cannot continue to allow its industries to be destroyed, particularly in a strategic area, and become dependent on the United States and the countries of Asia, which support their industries. It is regrettable that Mr Špidla has demonstrated in this House serious insensitivity to the issue of Qimonda as a productive company.
There are many jobs involved in this process: almost 2 000 at Vila do Conde, 5 000 in Germany, more than 5 000 worldwide, as well as thousands of jobs that would be indirectly affected in supplier companies and in the research and development centres of Qimonda's other partners. There is an enormous amount of research threatened by the risk of closure of Qimonda in Germany and the knock-on effects that such a situation would have in Portugal. It is out of the question that the European Union should not commit itself to this issue, at least on the same terms as it did with the banking sector. It must be kept in mind that Vila do Conde is in the north of Portugal where unemployment has grown most, whether because companies in the textiles and clothing industry have closed down or because multinationals which manufactured footwear and cabling, amongst other things, have relocated. It is now an area at high social risk if steps are not taken to slow the growth of unemployment and to guarantee production.
It is therefore essential for every necessary effort to be made in every possible way. In the short term, this includes state aid, Community financial support and credit guarantees to maintain an industry of strategic importance to the European Union's economy. In the medium term, it includes developing this industrial area and creating more jobs with rights. It would be good if the European Commission and the governments of our countries understood this. As for us, we will continue this fight.
Mr President, I commend the priority given to this debate. Losses of companies like Qimonda, due to their large size and importance as an economic anchor to regional and even national economies, have to be treated seriously by policy makers.
The demise or offshoring of these companies is often a function of globalising forces. Globalisation - normally a positive force that increases global welfare - can, unfortunately, wreak huge havoc on regional economies when large companies move location. This has happened in my own area in Ireland South, where Dell has announced layoffs of 1 900 of its staff at its factory in Limerick. Likewise, in Waterford, where Waterford Wedgwood may be closing in the not too distant future, and again, between that and downstream jobs, another thousand jobs may be lost.
This has to be treated seriously by policy makers. Therefore, I welcome Commissioner Špidla's resolution to do his utmost to deploy monies available in the European Globalisation Adjustment Fund and the European Social Fund. The EUR 500 million from the European Globalisation Adjustment Fund could provide huge benefits by giving a second chance to laid-off workers to upskill, retrain and become the entrepreneurs to drive us out of this recession.
The ball is firmly in national governments' courts to apply for this funding. It might be worthwhile in this context to push for 75% co-financing to make their applications easier and, therefore, deliver recovery on the ground to the affected workers rapidly and effectively.
(PT) Madam President, Commissioner, we have been talking about the Lisbon Strategy for years and these are perhaps not the most appropriate times to be discussing it. Nonetheless, without doubt we need a strategy: a strategy that responds to the difficulties and challenges posed by the present crisis. That is also what we expect from the Commission. It is essential that the Commission not shy away from this subject but instead find the capacity to develop joint actions with the government of Portugal and the governments of Germany and the German Länder. It is essential to keep in mind that this is an industry, as has already been said, that is important to Europe because of its quality and value, because of the research that it undertakes and because of the environmental quality that is associated with it. It is essential that the Commission not shy away. I second the invite issued by my colleague, Mr Peneda, for Mr Špidla and the Commission to visit Portugal.
It is essential that the Commission keep in mind that at the moment, Europeans are looking to Europe and expect responses from the European authorities: they need to feel like the European authorities are close by. The European public does not understand a Europe that washes its hands of problems. Instead, the people want a Europe that is bold enough to roll up its sleeves and get its hands dirty helping them to overcome their difficulties.
Ladies and gentlemen, the case we are debating is significant and forms part of the overall economic situation. You will also be well aware that the strategy which the Commission is developing is a definite policy for industry because the Commission firmly believes that industry must always make up a substantial part of our economy and that it is the torch-bearer of high technology. It is clear that the crisis in which we find ourselves has structural elements and therefore the Commission, in its strategies and basic documents, is formulating, on the one hand, the future green economy or 'green jobs', while also pressing very hard for innovation and modernisation. It is also clear, as I stated at the beginning, that it is up to companies to take business decisions and that the Commission will not interfere in such affairs.
The other thing of course is that if a certain amount of restructuring takes place, certain decisions with social and community-wide consequences, there are instruments and European policies, which we, of course, always have a duty to mobilise and we are mobilising them. As for the call made twice for me to familiarise myself with the situation on the ground, I am, of course, ready to do that because, at the end of the day, it is one of our normal and fundamental duties to make decisions on the basis of what is possible. There has been mention of possibilities within the framework of European funds and mention of approaches discussed between the Portuguese Government and the German Government. In any event, I can state loud and clear that the Commission always makes active use of all available options, that it is doing so in this case, and that it will undoubtedly do so in future cases.
That concludes this item.